Citation Nr: 0631586	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism due 
to service-connected diabetes mellitus, type II (herbicide).

2.  Entitlement to service connection for deep vein 
thrombosis and infection due to service-connected diabetes 
mellitus, type II (herbicide).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and June 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, denying 
each of the veteran's service connection claims listed on 
the title page.  

The veteran testified before the undersigned at a Board 
hearing held at the RO in February 2006.  A transcript of 
that hearing is associated with the claims file.

The appeal of both claims is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran, if further action is required.


REMAND

The Board finds that additional development is warranted 
with respect to the veteran's claims.

The RO denied service connection for the veteran's 
hypothyroidism and his deep vein thrombosis with infection 
after review of the medical evidence in the claims file.  
The RO determined that evidence did not show that either 
disorder was due to service or to a service-connected 
disability.  In fact, the RO admitted in the March 2004 
supplemental statement of the case (SSOC) that the medical 
evidence assembled in the claims file did not provide the 
etiology of at least one of these claims.  The veteran 
argues that both disorders are secondary to his service-
connected diabetes mellitus, type II.  He submitted written 
statements from his private physician suggesting both 
disorders could be related to his service-connected 
diabetes.  In April 2004, he requested an independent 
medical opinion on his hypothyroid claim.  

In a letter dated in July 2002, L.G., M.D., the veteran's 
physician, wrote that because diabetes mellitus and 
hypothyroidism are both autoimmune diseases there was a 
slight association of people with diabetes getting 
hypothyroidism and people with hypothyroidism getting 
diabetes.  

Dr. L.G. wrote in a letter the RO received in February 2005 
that in January 1993 the veteran was treated for diabetes 
mellitus and also with hypothyroidism at approximately the 
same time.  She said there has been known to be an 
association of diabetes mellitus and hypothyroidism in 
certain individuals as both disorders are due to autoimmune 
phenomena.  Dr. L.G. said the veteran developed a deep 
venous thrombosis (DVT) in March 2003, and that within a 
month he developed cellulitis and an abscess of the same 
lower extremity with the DVT.  Dr. L.G. said it was highly 
probable that the cellulitis and subsequent severity of the 
abscess were, at least in part, related to the diabetes.

At no time was the veteran given a VA examination to help 
decide either claim.  The Board finds an examination would 
be beneficial in this matter in order to obtain a medical 
opinion on whether it is more likely than not that the 
veteran's hypothyroidism and/or his deep vein thrombosis was 
due to his service-connected diabetes.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).

While this case was on appeal, the United States Court of 
Appeals for Veterans Claims (Court) provided additional 
guidance concerning notice and development in Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must furnish an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Then the RO should arrange for a VA 
examination of the veteran's 
hypothyroidism and deep vein thrombosis.  
The RO also should arrange for the 
examiner to provide an opinion, in 
writing, whether it is more likely than 
not that the veteran's current 
hypothyroidism disorder is due to the 
veteran's service-connected diabetes 
mellitus, type II, and whether it is more 
likely than not that the veteran's deep 
vein thrombosis with infection disorder is 
due to the veteran's service-connected 
diabetes mellitus, type II.  If necessary, 
the veteran may be scheduled for a 
separate examination of each disorder.  
All clinical findings should be reported 
in detail and the claims folder made 
available to the examiner prior to the 
examination.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for hypothyroidism due to diabetes 
mellitus, type II (herbicide) and for 
service connection for deep vein 
thrombosis with infection due to diabetes 
mellitus, type II (herbicide).  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2005 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



